UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) June 7, 2010 Marsh & McLennan Companies, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 1-5998 36-2668272 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1166 Avenue of the Americas, New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (212) 345-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On June 7, 2010, Marsh & McLennan Companies, Inc. (“MMC”) and Altegrity, Inc. (“Altegrity”), issued a joint press release announcing a definitive agreement under which Altegrity will acquire Kroll Inc. from MMC in an all-cash transaction valued at $1.13 billion, subject to regulatory approvals and other customary closing conditions.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits 99.1Joint press release issued by Marsh & McLennan Companies, Inc. and Altegrity Inc. on June 7, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MARSH & McLENNAN COMPANIES, INC. By: /s/ Luciana Fato Name: Luciana Fato Title: Deputy General Counsel & Corporate Secretary Date:June 8, 2010 3 EXHIBIT INDEX Exhibit No.Exhibit 99.1Joint press release issued by Marsh & McLennan Companies, Inc. and Altegrity Inc. on June 7, 2010. 4
